                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Michael D. Benson,                                            Civil No. 17-266 (DWF/TNL)

                     Plaintiff,

v.                                                          ORDER ADOPTING REPORT
                                                             AND RECOMMENDATION
Emily Johnson Piper 1, Comm. of the Dept. of
Human Services; Shelby Richardson, MSOP
Dir.; Kevin Moser, Fac. Dir.; Terry Kniesel,
Asst. Fac. Dir.; Steve Sadjak, Asst. Fac. Dir.;
Rich O’Conner, Super.; Steve Sayovitz, Super.;
Ron Fischer, Super.; Nate Johnson, Super.;
Mike Goeglein, Super.; Scott Benoit, Man.;
Lori Aldrin, Off. of the Day; Julianna Beavens,
Off. of the Day; Ryan Fahland, Asst. Super.;
Randy Gordon, Asst. Super.; Andrea Kosloski,
Unit 1-B Dir.; Brian Ninneman, Unit 1-C Dir.;
Robert Rose, Unit 1-C Dir.; Kathryn Schesso,
Clin. Super.; Jana Korby, Clin. Super.; Tara
Osbourne, Clin. Super.; Nicole Vaineo, Clin.
Ther.; Kyle Randa, Sec. Couns. Lead; Elizabeth
Wyatt, Sec. Couns. Lead; Derrick Koecher, Sec.
Couns. Lead; Scott Gianinni, Sec. Couns.;
Brennan Shorter, Sec. Couns.; Blake Carey, Sec.
Couns.; Gordon Huhta, Sec. Couns.; Robert
Grescyzk Jr., Sec. Couns.; Wendy McGowan,
Sec. Couns.; Barry Giersdorf, Sec. Couns.; Chris
St. Germain, Sec. Couns.; Jordan Goodman, Sec.
Couns.; Sam Brindamor, Sec. Couns.; Bruce
Lind, Sec. Couns.; Travis Cowell, Sec. Couns.;
Jenny Collelo, Sec. Couns.; and Paul Michelizzi,
Sec. Couns., in their individual and official capacities,

                     Defendants.

1
       Tony Lourey replaced Emily Johnson Piper as Commissioner of the Department
of Human Services. He is therefore substituted for Johnson Piper in Plaintiff’s official
capacity claims. See Fed. R. Civ. P. 25(d).
       This matter is before the Court upon Defendants’ objections (Doc. No. 67

(“Defs.’ Obj.”)) and Plaintiff’s objections (Doc. No. 70 (“Plaintiff’s Obj.”)) to Magistrate

Judge Tony N. Leung’s January 25, 2019 Report and Recommendation (Doc. No. 65

(“Report and Recommendation”)). Defendants filed a response to Plaintiff’s objections

on March 15, 2019. 2 (Doc. No. 74.) Plaintiff did not file a response to Defendants’

objections.

       Defendants object to the Report and Recommendation insofar as it recommends

that Defendants’ motion to dismiss be denied with respect to: (1) Plaintiff’s Fourth

Amendment claims against Defendants Wyatt, Beavens, Shorter and Fisher related to

alleged unclothed visual body searches on December 6 and 7, 2016; (2) Plaintiff’s

Fourteenth Amendment procedural due process and related supervisory claims against

Defendants Wyatt, Beavens, Fischer, Shorter, Gianinni, Johnson, Brindamor, Aldrin,

Lind, Goeglien, Korby, Schesso, Cowell, Cellelo, Johnson Piper, Richardson, Moser,

Kniesel, Sadjak, Benoit, and Kosloski related to Plaintiff’s alleged placements in high

security area (“HSA”); and (3) Plaintiff’s claim for punitive damages with respect to all

Defendants other than McGowan and Kosloski. 3 Plaintiff objects to the Report and

Recommendation insofar as it recommends dismissal of Plaintiff’s substantive due



2
      On February 28, Plaintiff filed a pro se self-styled Motion Requesting a
Continuation to Respond on Judge Magistrate’s Report and Recommendation. (Doc.
No. 69). The Court granted Plaintiff’s motion and directed the parties to submit
responses to the objections by March 19, 2019. (Doc. No. 73.)
3
    Defendants do not contest the recommendation as it pertains to Defendants
McGowan and Kosloski. (See Doc. No. 67 (“Defs.’ Opp. at 11-12.)

                                             2
process claims related to his placements in HSA; and his First Amendment Claims

related to his free exercise of religion.

       The Court has conducted a de novo review of the record, including a review of the

arguments and submissions of counsel, pursuant to 28 U.S.C. § 636(b)(1) and Local

Rule 72.2(b). The factual background for the above-entitled matter is clearly set forth in

the Report and Recommendation and is incorporated by reference here. The Court notes

particular facts relevant to this Order below.

       In the Report and Recommendation, Magistrate Judge Leung recommended the

following conclusions: (1) Plaintiff’s claims for monetary damages against Defendants

in their official capacities be dismissed without prejudice for lack of jurisdiction;

(2) Plaintiff’s claims based on the Minnesota Constitution be dismissed with prejudice;

(3) Plaintiff’s official-capacity claims be dismissed without prejudice; (4) Plaintiff’s First

Amendment claims be dismissed without prejudice, except for his retaliation claims

against Defendants McGowan and Kosloski, including but not limited to Kosloski’s

participation in the search of Plaintiff’s room; (5) Plaintiff’s Fourth Amendment claims

be dismissed without prejudice, except as to Defendants Wyatt, Beavens, Shorter, and

Fisher, based on the unclothed visual body searches on December 6 and 7, 2016;

(6) Plaintiff’s Fourteenth Amendment claims be dismissed without prejudice, except as to

Defendants Wyatt, Beavens, Gianinni, Fischer, Johnson, Brindamor, Aldrin, Lind,

Goeglein, Korby, Schesso, Shorter, Cowell, and Cellelo for procedural due process based

on Plaintiff’s placement in HSA on December 6 and 7, 2016; and (7) Plaintiff’s

supervisory claims be dismissed without prejudice, except as to Defendant Kosloski in


                                                 3
connection with Plaintiff’s First Amendment Claims, and to Defendants Johnson Piper,

Richardson, Moser, Kniesel, Sadjak, Benoit, and Kosloski in connection with Plaintiff’s

Fourteenth Amendment procedural due process claims.

       Defendants object to Magistrate Judge Leung’s recommendation to decline

dismissal of Plaintiff’s Fourth Amendment claim against Defendants Wyatt, Beavens,

Shorter, and Fischer related to alleged unclothed visual body searches on December 6 and

7, 2016. According to Defendants, the claims should have been dismissed because the

Fourth Amendment prohibits only “unreasonable searches” and the unclothed visual body

searches were reasonable under the circumstances.

       Defendants also object to the Magistrate Judge’s recommendation to decline

dismissal of Plaintiff’s Fourteenth Amendment procedural due process claim against

Defendants Wyatt, Beavens, Gianinni, Fischer, Johnson, Brindamor, Aldrin, Lind,

Goeglein, Korb, Schesso, Shorter, Cowell, and Collelo based on Plaintiff’s placement in

HSA on December 6 and 7, 2016. Defendants argue that Plaintiff was not denied due

process because his placement in HSA was not a punishment and because each placement

was sufficiently short as not to warrant atypical and significant hardship. Defendants

argue further that because there was no underlying procedural due process violation, any

related supervisory claim should also be dismissed. If the underlying procedural process

claims are not dismissed, Defendants contend that related supervisory claims against

Defendants Johnson Piper, Richardson, Kniesel, Sadjak, Moser, Benoit, and Kosloski

should be dismissed nonetheless because the allegation connecting them to the alleged

due process violations is a single conclusory statement that is insufficient to plead a


                                              4
supervisory claim. Moreover, Defendants argue that the supervisory claims against

Defendants Johnson Piper and Richardson should be dismissed because they lacked

sufficient oversight of HSA hearing requirements or related MSOP policies of HSA to

provide a basis for supervisory liability.

       Defendants also object to the Magistrate Judge’s recommendation that Defendants

are not entitled to qualified immunity in connection with the unclothed visual body

searches and HSA placements on December 6 and 7, 2016. They argue that even if

Plaintiff could state Fourth or Fourteenth Amendment claims, they are nonetheless

entitled to qualified immunity because they did not violate Plaintiff’s clearly established

constitutional rights. They contend that caselaw establishes that placing a client in HSA

and conducting an unclothed visual body search for a security reason is not a

constitutional violation.

       Finally, Defendants object to Magistrate Judge Leung’s recommendation to

decline to dismiss Plaintiff’s claim for punitive damages with respect to all defendants

other than Defendants McGowan and Kosloski. Defendants contend that Plaintiff fails to

sufficiently allege evil motive or callous indifference.

       Plaintiff objects to Magistrate Judge Leung’s recommendation to dismiss

Plaintiff’s Fourteenth Amendment substantive due process claim. Plaintiff argues that

the Magistrate Judge applied the wrong standard to conclude that Plaintiff’s

constitutional rights were not violated when he was placed in HSA. Specifically,

Plaintiff contends that the Magistrate Judge should have applied the

“professional-judgment” standard instead of the “shocks the conscience” standard.


                                              5
Plaintiff argues that his constitutional rights were violated when he was placed in HSA

because defendants did not exercise professional judgment when they determined that

HSA was appropriate.

       Plaintiff also objects to the Magistrate Judge’s recommendation to dismiss his

First Amendment claims related to his free exercise of religion. Plaintiff argues that the

Magistrate Judge should have looked beyond the four corners of his Complaint to

conclude that Defendants have retaliated against him by denying him his constitutional

right to exercise religion.

I.     First Amendment Claim

       Plaintiff alleges that his religious freedom was infringed when he was removed

from one Native American ceremony and written up for attending two others. (Doc.

No. 1. (“Compl.”) ¶¶ 20, 25-26.) Magistrate Judge Leung recommended dismissing

Plaintiff’s First Amendment claim because Plaintiff failed to allege facts plausibly

establishing that his religious exercise was substantially burdened. (Report and

Recommendation at 28.) The Court agrees.

       As the Magistrate Judge correctly observed, “‘[t]o find a substantial burden, the

court must determine that the challenged practices: (1) significantly inhibit or constrain

conduct or expression that manifests some central tenet of a person’s individual religious

beliefs; (2) meaningfully curtail a person’s ability to express adherence to his or her faith;

or (3) deny a person reasonable opportunities to engage in those activities that are




                                              6
fundamental to a person’s religion.’” (Id. at 26-27 (quoting Karsjens v. Piper,

336 F. Supp. 3d 974, 991 (D. Minn. 2018) (internal quotation marks omitted)).)

       The Court agrees with the Magistrate Judge’s determination that the three

incidents alleged in Plaintiff’s complaint fail to show a substantial burden on Plaintiff’s

ability to express adherence to his religious beliefs. Plaintiff argues that the Magistrate

Judge should have considered “the custom of the locality” to conclude that Plaintiff’s

ability to exercise his faith was substantially burdened by Defendants’ attempt to

intimidate, isolate, and deprive Plaintiff of his constitutional rights. (Doc. No. 70

(“Plaintiff’s Obj.”) at 14). Plaintiff describes these attempts in both his response to

Defendants’ motion to dismiss (Doc. No. 32 at 3-6), and his objection to the Response

and Recommendation (Plaintiff’s Obj. at 11-14). Defendants contend that these

allegations are not properly before the Court and request that they not be considered.

       “It is axiomatic that a complaint may not be amended by the briefs in opposition to

a motion to dismiss. To hold otherwise would mean that a party could unilaterally amend

a complaint at will.” Morgan Distrib. Co. v. Unidymanic Corp., 868 F.2d 992, 995 (8th

Cir. 1989) (internal citation omitted). The Court recognizes that the Plaintiff is a pro se

litigant, and therefore grants him a certain degree of latitude. See Machen v. Iverson,

Civ. No. 11-1557, 2012 WL 566977, at *15 (D. Minn. Jan. 23, 2012), report and

recommendation adopted, 212 WL 5672128 (D. Minn. Feb. 21, 2012). Nonetheless, the

Court agrees with the Magistrate Judge that it is unclear from the additional allegations

which of the Defendants were involved in the acts complained of, or if the claims are

entirely new or supplementing existing ones. The Court agrees with the Magistrate


                                              7
Judge’s determination to consider only the allegations in the Complaint, and adopts his

recommendation to dismiss Plaintiff’s First Amendment claim for the reasons stated

above. 4

II.    Fourth Amendment Claim

       The Fourth Amendment protects “against unreasonable searches and seizures.”

U.S. Const. amend. IV. “A search occurs under the Fourth Amendment when . . . ‘the

government violates a subjective expectation of privacy that society recognizes as

reasonable.’” Arnzen v. Palmer, 713 F.3d 369, 372 (8th Cir. 2013) (quoting Kyllo v.

United States, 533 U.S. 27, 31-33 (2001)). “[I]nvoluntarily committed civilly committed

persons retain the Fourth Amendment right to be free from unreasonable searches that is

analogous to the right retained by pretrial detainees.” Beaulieu v. Ludeman, 690 F.3d

1017, 1028 (8th Cir. 2012) (citing Serna v. Goodno, 567 F.3d 944, 948-49 (8th Cir.

2009)). And, “‘[a]lthough an involuntarily committed patient of a state hospital is not a

prisoner per se, his confinement is subject to the same safety and security concerns as that

of a prisoner.’” Id. (quoting Revels v. Vincenz, 382 F.3d 870, 874 (8th Cir. 2004). To

determine “reasonableness” in an institutional setting, a court must balance “the need for

the particular search against the invasion of personal rights that the search entails.” Bell

v. Wolfish, 441 U.S. 520, 559 (1979); accord Serna, 567 F.3d at 949, 952-56. “Courts

must consider the scope of the particular intrusion, the manner in which it is conducted,




4
      Plaintiff may file a motion to amend his Complaint in compliance with Local
Rule 15.1.

                                              8
the justification for initiating it, and the place in which it is conducted.” Bell, 441 U.S. at

559; accord Serna, 567 F.3d at 952-53.

         “In Beaulieu, the Eighth Circuit upheld the MSOP’s unclothed visual body search

policy under the facts of that case.” Karsjens, 336 F. Supp. 3d at 995 (citing 690 F.3d at

1030); see also Serna, 567 F.3d at 952-55. “Evaluating the constitutionality of such

searches, however, is a fact-dependent inquiry.” Karsjens, 336 F. Supp. 3d at 995; see,

e.g., Bell, 441 U.S. at 559; Beaulieu, 690 F.3d at 1027-30; Serna, 567 F.3d at 949-56;

Yazzie v. Moser, Civ. No. 12-399, 2014 WL 3687102, at *8-9 (D. Minn. June 11, 2014),

objections sustained in part and overruled in part, 2014 WL 3687110 (D. Minn. July 24,

2014); Allan v. Ludeman, Civ. No. 10-176, 2011 WL 978768, at *4 (D. Minn. Jan. 18,

2011), adopting report and recommendation, 2011 WL 978658 (D. Minn. Mar. 17,

2011).

         Here, Plaintiff alleges a Fourth Amendment claim based on two unclothed visual

body searches, one on December 6, and one on December 7, 2016. (Compl. ¶¶ 34, 42.)

Each preceded his placement in the HSA. (Id. ¶¶ 34, 42.) One search was conducted by

Defendants Wyatt and Beavens; the other was conducted by Defendants Shorter and

Fischer. (Id. ¶¶ 34, 42.) For each search, Plaintiff alleges that Wyatt, Beavens, Shorter,

and Fischer refused to remove his handcuffs until he complied with the search; he was

not exhibiting dangerous and uncontrolled behavior at the time he was searched and

placed into the HSA; and various reports confirm that he was not exhibiting such

behavior. (Id. ¶¶ 34, 42, 68, 74; see id. ¶ 46.)




                                               9
       As Magistrate Judge Leung correctly observed in the Report and

Recommendation, “any claim on the use of unclothed visual body searches ‘turns in part

on the extent to which th[e] Court has sufficient expertise and information in the record

to mandate, under the Constitution, the specific restrictions and limitations sought by

those who challenge the visual search procedures at issue.’” (Report and

Recommendation at 39 (citing Florence v. Bd. of Chosen Freeholders of the Cty. of

Burlington, 566 U.S. 318, 322 (2012); accord Beaulieu, 690 F.3d at 1028).) The Court

affirms that, “‘[i]n addressing this type of constitutional claim[,] courts must defer to the

judgment of correctional officials unless the record contains substantial evidence showing

their policies are an unnecessary or unjustified response to problems of [institutional]

security.’” (Id. citing Florence, 566 U.S. at 322-23; accord Beaulieu, 690 F.3d at 1028.)

       Defendants argue that Plaintiff’s claim must be dismissed because the searches

were reasonable under the circumstances. (Defs.’ Object. at 3.) They contend that while

Plaintiff alleges he was not acting dangerously or exhibiting out of control behavior at the

time of the HSA placements and subsequent unclothed visual body searches, Plaintiff

admits that he was not following staff directives. (Id.; see Compl. ¶¶ 34-37, 42-44.)

Defendants argue that failing to follow staff directives poses a “risk to institutional

security” and that the searches were reasonable because they were conducted for a

legitimate security purpose. (Id. (citing Beaulieu, 690 F.3d at 1028-29).)

       The Supreme “Court has confirmed the importance of deference to correctional

officials and explained that a regulation impinging on an inmate’s constitutional rights

must be upheld ‘if it is reasonably related to legitimate penological interests.’” Florence,


                                              10
566 U.S. at 326 (quoting Turner v. Safley, 482 U.S. 78, 89 (1987)); accord Beaulieu, 690

F.3d at 1029. Nonetheless, “[t]he test of reasonableness under the Fourth Amendment is

not capable of precise definition or mechanical application. In each case it requires a

balancing of the need for the particular search against the invasion of personal rights that

the search entails.” Bell, 441 U.S. at 559.

       Here, the record does not provide sufficient information for the Court to conclude

that the Plaintiff has failed to state a claim. “[S]trip searches conducted at MSOP

facilities may or may not be reasonable, and thus may or may not be constitutional,

depending on the circumstances.” Allan, 2011 WL 978768, at *4. While Defendants

argue that failure to obey directives automatically poses a a risk to institutional security,

the Court is unpersuaded. Without additional information regarding the specific

directives and the context surrounding them, the Court simply does not have enough

information to balance the necessity of the searches against the invasion of personal

rights that that the searches entailed. Bell, 441 U.S. at 559. While discovery may yield

that the searches were reasonable because Plaintiff’s failure to follow legitimate staff

directives posed a genuine risk to institutional security, Plaintiff alleges that the searches

were unreasonable and unnecessary. At this point in the proceedings, the Court assumes

all of the allegations in the Complaint are true and construes all reasonable inferences in

the light most favorable to the Plaintiff. Morton v. Becker, 793 F.2d 185, 187 (8th Cir.

1986). Thus, the Court agrees with the Magistrate Judge’s conclusion that Plaintiff has

plausibly alleged a violation of his Fourth Amendment Rights and adopts his

recommendation to deny Defendants’ motion to dismiss.


                                              11
III.   Fourteenth Amendment Procedural Claims

       To state a procedural due process claim, a plaintiff must demonstrate: (1) the

existence of a constitutionally protected liberty or property interest; and (2) that the

defendant deprived the plaintiff of that interest without constitutionally adequate process.

See Kroupa v. Nielsen, 731 F.3d 813, 818 (8th Cir. 2013); Schmidt v. Des Moines Pub.

Schs., 655 F.3d 811, 817 (8th Cir. 2011). The protected liberty interests of civilly

committed individuals are analogous to those of pretrial detainees. See Yazzie, 2014 WL

3687102, at *2 (D. Minn. July 24, 2014). “The federal constitution requires that both

civil detainees and pretrial detainees be afforded procedural due process protections

before they are subjected to punishment.” Meyer v. O’Keefe, Civ. No. 03-5251, 2004

WL 2212091, at *3 (D. Minn. Sept. 30, 2004). The threshold inquiry, therefore, is

whether Plaintiff was punished. (See id.) Not all restrictions imposed in the civil

commitment context will amount to punishment. See Smith v. Copeland, 87 F.3d 265,

268 (8th Cir. 1996). Specifically, “if a particular condition or restriction . . . is reasonably

related to a legitimate governmental objective, it does not, without more, amount to

‘punishment.’” Id. (citation omitted). Such a legitimate governmental objective may

include maintaining safety and order in a facility. See, e.g., Meyer, 2004 WL 2212091, at

*3.

       Plaintiff alleges a violation of the Fourteenth Amendment’s due process clause

based on being detained in HSA on December 6 and December 7. Plaintiff alleges that

he was not exhibiting any dangerous or uncontrolled behavior on either occasion.

(Compl. ¶¶ 10(m), 34, 42.) The only “perceived uncontrollable dangerous behavior”


                                              12
described is that he was “refusing to accept or allow [the Defendants] to punish him,

claiming this is out of control behavior.” (Id. ¶¶ 34-37, 42-44.) Plaintiff alleges that

various reports generated in connection with his placement in HSA demonstrate that his

conduct did not warrant such placement. (See, e.g., Id. ¶¶ 38, 46.) He further alleges that

prior to each placement, he was “handcuffed, strip-searched and placed in the [HSA].”

(Id. ¶¶ 34, 42.) Plaintiff contends that “[t]he Defendants are using the HSA for their

convenience which is explicitly prohibited by policy.” 5 (Id. ¶ 42.) Finally, Plaintiff

alleges that “[a]t no time was [he] afforded the opportunity to challenge the basis for his

detention or access to any evidence that justified the detention.” (Id. ¶¶ 10(m), 36-37,

42- 44.)

       The Magistrate Judge recommended that the Court deny Defendants’ motion to

dismiss Plaintiff’s procedural due process claims based on the December 6 and 7, 2016

HSA placements because he concluded that Plaintiff’s placements amounted to

punishment and that he was denied due process because he was not provided an

opportunity to be heard in relation to the placements. (Report and Recommendation at

50.) The Magistrate Judge’s conclusion was based on Plaintiff’s allegations that (1) his

conduct did not justify placement in HSA due to safety or security concerns; (2) such

detention amounted to punishment under the circumstances; and (3) he was denied an

opportunity to be heard. (Id. at 49.)




5
      Plaintiff alleges that MSOP Policy 415-5085 explicitly prohibits MSOP staff from
using HSA for their convenience. (Compl. ¶ 34; see Compl. ¶¶ 10(h), 42.)

                                             13
       Defendants argue that the Magistrate Judge’s recommendation is incorrect because

Plaintiff did not actually allege that he was placed in HSA as a form of punishment, but

because he was refusing to follow staff directives by “refusing to accept or allow

[Defendants] to punish him.” (Defs.’ Obj. at 5; see Compl. ¶¶ 34-37, 42-44.) Defendants

further argue that Plaintiff did not allege that his placements in HSA were ever

determined to be inappropriate, but that he was released only when MSOP staff

determined that he was no longer “threatening the safety and security of the facility.” (Id;

see Compl. ¶¶ 38, 46.) Therefore, Defendants contend that Plaintiff’s actual allegations

demonstrate that Plaintiff was refusing to comply with staff directives at the time of, and

subsequent to his HSA placements. (Defs.’ Obj. at 6.) Accordingly, Defendants argue

that Plaintiff was not placed in HSA as “punishment” but was placed there in connection

with the legitimate interest of security and managing the facility. (Id. (citing Hall v.

Ramsey Cnty., 801 F.3d 912, 919 (8th Cir. 2015)).) 6 Consequently, Defendants contend

that Plaintiff’s liberty interest under the due process clause was not implicated and his

claims should be dismissed. (Defs.’ Memo. at 6.)

       The Court finds that a fair reading of Plaintiff’s allegations implicates the use of

HSA placement as a form punishment and that Plaintiff was not provided an opportunity

to contest the validity of the placements. Specifically, Plaintiff alleges that he was not

exhibiting any dangerous or uncontrolled behavior to warrant placements in HSA on



6
       In Hall, there was video footage that showed a plaintiff’s disruptive behavior,
visible anger, and uncooperative behavior. 801 F.3d at 919. Here, the record is unclear
with respect to the context leading up to Plaintiff’s placements in HSA.

                                             14
either occasion. (Compl. ¶¶ 10(m), 34, 42.). He contends that HSA was used by

Defendants out of convenience. (Id. ¶ 42.) It is clear from Plaintiff’s allegations that he

believes his placements in HSA were unnecessary and unwarranted. Unnecessary and

unwarranted placement in HSA can reasonably be construed as punishment. As

discussed above, at this point in the proceedings, the Court assumes that all of the

allegations in the Complaint are true and construes all reasonable inferences in the light

most favorable to the Plaintiff. Morton, 793 F.2d at 187. While discovery may provide

that Plaintiff’s HSA placements were in the legitimate interest of security and managing

the facility, it is too soon for the Court to reach this conclusion at this point in the

proceedings.

       Defendants argue further that even if Plaintiff was deprived of a liberty interest, he

is not entitled to procedural due process protections because his HSA placements were

not an “atypical and significant hardship . . . in relation to the ordinary incidents of

[confined] life.” (Defs.’ Obj. at 7 (citing Wilkinson v. Austin, 545 U.S. 209, 223 (2005)

(quotation omitted)).) Defendants’ argument is based on other courts’ rulings that

placement in segregation, even without cause, does not necessarily constitute atypical and

significant hardship. See, e.g., Holly v. Anderson, Civ. No. 04-1489, 2018 WL 1773093,

at *7-*8 (D. Minn. Aprl. 15, 2008) (finding that MSOP client’s eight-day placement in

administrative restriction without a hearing was not an “atypical and significant hardship”

and did not violate procedural due process); Larson v. Jesson, Civ. No. 11-2247, 2018

WL 3352926, at * 4 (D. Minn. July 9, 2018) (stating that “[p]lacement in segregation,




                                               15
‘even without cause, is not itself an atypical and significant hardship.’” (quoting Phillip v.

Norris, 320 F.3d 844, 847 (8th Cir. 2003)).)

       There is no established baseline from which to measure what is atypical and

significant in any particular prison system. Wilkinson, 545 U.S. at 223. The Court can

imagine a scenario where repeated placements in HSA as punishment without cause,

even for a short duration, could pose an atypical and significant hardship. At this point in

the proceedings, though, the Court simply does not have enough information to determine

whether Plaintiff’s confinements were insufficiently atypical or significant. Therefore,

the Court cannot conclude that Plaintiff has failed to plausibly allege a violation of his

Fourteenth Amendment procedural due process protections and adopts the Magistrate

Judge’s recommendation to deny Defendants’ motion to dismiss.

       Because the Court finds that Plaintiff has plausibly alleged a violation of his

Fourteenth Amendment procedural due process protections, the Court also finds no

reason to depart from the Magistrate Judge’s factually and legally correct

recommendation to decline dismissing Plaintiff’s related supervisory claims.

       Defendants argue that whether or not underlying procedural due process violations

exist, the Magistrate Judge erred by failing to recommend dismissal of supervisory claims

against Defendants Johnson Piper, Richardson, Kniesel, Sadjak, Moser, Benoit, and

Kosloski because Plaintiff’s allegation connecting them to the alleged due process

violations is a single conclusory statement. (Defs.’ Obj. at 8 (citing Jackson v. Nixon,

747 F.3d 537, 545 (8th Cir. 2014).)




                                             16
       The Court observes that Plaintiff’s allegation names each Defendant and includes

a detailed description of perceived due process violations, including the statement that

“[d]efendants have refused to allow for hearings or implement procedures to protect

Plaintiff’s rights.” (Compl. ¶ 12.) Granting deference to Plaintiff as a pro se litigant and

construing all reasonable inferences in his favor, the Court finds that Plaintiff has

plausibly alleged Defendants Johnson Piper, Richardson, Kniesel, Sadjak, Moser, Benoit,

and Kosloski’s involvement in denial of his due process rights. Morton, 793 F.2d at 187.

       Moreover, Defendants contend that the Magistrate Judge erred when he declined

to recommend dismissing supervisory claims against Defendants Johnson Piper and

Richardson because there is insufficient statutory authority to support the claims against

them. (Defs.’ Obj. at 8 (citing Jackson, 747 F.3d at 545).) Specifically, they contend that

the statutes that the Magistrate Judge relied on do not establish any specific oversight of

the HSA hearing requirements or related MSOP policies. 7 (Id.) At this point in the

proceedings, the Court finds no reason to depart from the Magistrate Judge’s

recommendation.

       The Magistrate Judge correctly stated that “statutory duties may be sufficient to

give rise to § 1983 liability when the state actors are those who truly administer the

challenged programs.” Pittman v. Jesson, Civ. No. 12-1410, 2014 WL 4954286, at *15

(D. Minn. Sept. 30, 2014); see Jackson, 747 F.3d at 544.



7
      The Magistrate Judge concluded that Minn. Stat. §§ 246B.04, subd. 1, and
246B.03, subd. 3(a), created supervisory liability for Defendants Johnson Piper and
Richards, respectively.

                                             17
       The Magistrate Judge relied on Minn. Stat. § 246B.04, subd. 1, to conclude that as

Commissioner of DHS, Defendant Johnson Piper has supervisory liability because she

has a statutory duty to “‘adopt rules to govern the operation, maintenance, and licensure

of secure treatment facilities operated by the Minnesota sex offender program or at any

other facility operated by the commissioner, for a person committed as a sexual

psychopathic personality or a sexually dangerous person.’” (Report and

Recommendation at 62 (quoting Minn. Stat. § 246B.04, subd. 1).) Similarly, the

Magistrate Judge relied on Minn. Stat. § 246B.03, subd. 3(a), to conclude that Defendant

Richardson has supervisory liability because, as the Executive Director of MSOP, she has

a statutory duty to “‘establish a grievance policy and related procedures that address and

attempt to resolve civilly committed sex offender concerns and complaints.’” (Id.

(quoting Minn. Stat. § 246B.03, subd. 3(a)).)

       While discovery may show that Defendants Piper Johnson and Richardson lack

specific oversight of the creation or implementation of the policies related to Plaintiff’s

procedural due process claim, the Court agrees with the Magistrate Judge’s determination

that there is sufficient statutory authority to sustain the claims against them at this point

in the proceeding.

IV.    Fourteenth Amendment Substantive Due Process Claim

       Magistrate Judge Leung recommended denying Plaintiff’s Fourteenth Amendment

substantive due process claims related to his placements in HSA because Plaintiff failed




                                              18
to allege facts that his placement in HSA were so egregious or outrageous as to shock the

conscience. The Court agrees.

       The Magistrate Judge first determined that the Youngberg

“professional-judgement” standard did not apply because Plaintiff’s placement in HSA

did not involve actual physical restraint. See Youngberg v. Romeo, 457 U.S. 307, 319-

320 (1982) (pursuant to this test, great deference is owed to the professional judgment of

a qualified professional charged with balancing the plaintiff’s freedom from bodily

restraint against the safety of the public, the plaintiff, and other patients). He then

concluded that Plaintiff’s temporary placements in HSA failed to shock the conscience.

(Report and Recommendation at 57.)

       Plaintiff argues that the Magistrate Judge should have applied the “professional

judgment standard” instead of the “shocks the conscience standard.” 8 He contends that

under that analysis, his substantial due process claim related to his placements in HSA

survives. 9 (Plaintiff’s Obj. at 2-5.)


8
       Plaintiff also cites Kingsley v. Henrickson, 135 S. Ct. 2466 (2015) to argue that an
“objective/deliberate indifference” test applies. (Plaintiff’s Obj. at 9-10.) Because
Kingsley involved excessive force, it is inapplicable to Plaintiff’s substantive due process
claim. See Kingsley, 135 S. Ct. at 2473.
9
       While Plaintiff also opposes the Magistrate Judge’s dismissal of his substantive
due process claim based on his placement in the “Omega One, Two, and Three Units”
(Plaintiff’s Obj. at 1), his Complaint makes no reference to placements in Omega One or
Three. (See generally Compl.) Even if properly alleged in the Complaint, Plaintiff’s
claims based on placements in Omega One and Three fail for the same reasons that his
placements in Omega Two and HSA fail. With respect to his placement in Omega Two,
the Magistrate Judge recommended dismissing Plaintiff’s claims based on a failure to
allege personal involvement of any Defendant. (Report and Recommendation at 58.)
                                                       (Footnote Continued on Next Page)

                                              19
       The Court finds no reason to depart from the Magistrate Judge’s recommendation,

which is both factually and legally correct. In particular, the Magistrate Judge correctly

applied the “shocks the conscience” standard. While Plaintiff argues that HSA may be

construed as physical constraint, the Magistrate Judge correctly observed that “at some

point along the spectrum of restrictions that might potentially be characterized as bodily

restraints, the asserted restraint becomes merely an incident of the fact of commitment.”

(Report and Recommendation at 55 (citing Montin v. Gibson, 718 F.3d 752, 755 (8th Cir.

2013)).) The Court agrees with the Magistrate Judge’s determination that “placement in

HSA is another point along that continuum.” (Id. at 56.) The Magistrate Judge correctly

concluded that while placement in HSA is more restrictive than that addressed in Montin,

it did not involve the actual physical restraints necessary to invoke the

professional-judgment standard. See also Schlumphberger v. Osborne, Civ. No. 16-78,

2019 WL 927322, at 6 (D. Minn. Feb. 26, 2019) (applying the shocks the conscience

standard to a substantive due process claim based on placement in HSA).

       The Court also agrees with the Magistrate Judge’s conclusion that Plaintiff’s

allegations fail to shock the conscience. The Magistrate Judge correctly observed that,

“[a]ssuming the truth of Plaintiff’s allegations that he was placed in a more restrictive

environment on two occasions and that each placement was unwarranted because he was

not engaging in dangerous or uncontrollable behavior, the fact these temporary


Plaintiff does not address this finding in his Objection, however the Court finds no reason
to depart from the Magistrate Judge’s recommendation, which is both factually and
legally correct. Further, for the same reasons as Plaintiff’s claim related to HSA, his
placement in Omega Two is dismissed because it fails to shock the conscience.

                                             20
placements may have been unwarranted does not rise to the level of being so severely

egregious or outrageous as to demonstrate a brutal and inhumane abuse of power

shocking to the conscience.” (Report and Recommendation at 57.) Accordingly, the

Court adopts the Magistrate Judge’s recommendation to dismiss Plaintiff’s substantive

due process claim.

V.     Qualified Immunity

       Qualified immunity protects state actors from civil liability when their “conduct

does not violate clearly established statutory or constitutional rights which a reasonable

person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). The

defense protects “all but the plainly incompetent or those who knowingly violate the

law.” Malley v. Briggs, 475 U.S. 335, 341 (1986). To overcome the defense, a plaintiff

must show that: “(1) the facts, viewed in the light most favorable to the plaintiff,

demonstrate the deprivation of a constitutional or statutory right; and (2) the right was

clearly established at the time of deprivation.” Parrish v. Ball, 594 F.3d 993, 1001 (8th

Cir. 2010) (citation omitted). Rights are clearly established when “a reasonable official

would understand that what he is doing violates that right.” Anderson v. Creighton, 483

U.S. 635, 640 (1987).

       The Magistrate Judge recommended that Defendants are not entitled to qualified

immunity in connection with the unclothed visual body searches and HSA placements on

December 6 and 7, 2016 because at this point in the proceedings, it is unclear whether a

reasonable person would have known such actions violated any rights in the context of a

motion to dismiss. (Report and Recommendation at 40, 52.)


                                             21
       Defendants argue that the Magistrate Judge erred because even if Plaintiff could

state Fourth or Fourteenth Amendment claims, they are nonetheless entitled to qualified

immunity. (Defs.’ Obj. at 9.) They contend that caselaw establishes that placing a client

in HSA and conducting an unclothed visual body search for a security reason is not a

constitutional violation, and that qualified immunity entitles them to rely on this caselaw.

(Id. at 10-11 (citing Hall, 801 F.3d at 919).) As discussed above, Hall differs from the

instant case because the record here does not clearly reflect whether Defendants were

acting in connection with a legitimate government interest. Therefore, the Court agrees

with the Magistrate Judge’s recommendation that Defendants’ are not yet entitled to

qualified immunity. Assuming the truth of Plaintiff’s allegations, the Court cannot

determine whether qualified immunity applies until the claims are further developed.

VI.    Punitive Damages

       “Punitive damages may be awarded under 42 U.S.C. § 1983 ‘when the defendant’s

conduct is shown to be motivated by evil motive or intent, or when it involves reckless or

callous indifference to the federally protected rights of others.’” Schaub v. VonWald, 638

F.3d 905, 922 (8th Cir) (quoting Smith v. Wade, 461 U.S. 30, 56 (1983)). “Proving

reckless indifference requires evidence that the defendant acted in the face of a perceived

risk that his or her actions would violate federal law.” McAdoo v. Martin, 899 F.3d 521,

527 (8th Cir. 2018) (quotation omitted). “Punitive damages punish a defendant for

outrageous, intentional, or malicious conduct, and deter similar extreme conduct in the

future.” Schaub, 638 F.3d at 922-23 (footnote omitted). “It is a question of fact whether

a


                                             22
defendant’s conduct was motivated by an evil motive or involves reckless indifference to

the federally protected rights of others.” Id. Therefore, “[w]hile an award of

compensatory damages is mandatory upon a finding of liability, punitive damages are

awarded or rejected in a particular case at the discretion of the factfinder once sufficiently

serious misconduct by the defendant is shown.” Washington v. Denney, 900 F.3d 549,

563 (8th Cir. 2018) (quotation omitted). “The factfinder focuses on the defendant’s

intent in determining whether to award punitive damages and whether the defendant’s

conduct is of the sort that calls for deterrence and punishment over and above that

provided by compensatory awards.” Id. at 563-64 (internal marks quotation omitted).

       Given the fact-specific nature of punitive damages, the Magistrate Judge

recommended that Defendants’ request to strike Plaintiff’s request for punitive damages

should be denied without prejudice. (Report and Recommendation at 64.) He further

observed that Defendants can argue at a later point in the litigation that the evidence does

not support a finding of evil motive, intent or reckless callous indifference to the

federally protected rights of others. (Id.)

       Defendants contend that the Magistrate Judge acknowledged that Plaintiff only

pleaded the necessary elements of punitive damages with respect to Defendants

McGowan and Kosloski, and that he erred by declining to recommend dismissing the

claims against all other Defendants who Plaintiff failed to sufficiently allege evil motive

or intent or callous indifference. (Def. Obj. at 12 (citing Cameron v. Whirlwindhorse,

494 F.2d 110, 113-114 (8th Cir. 1974)).)




                                              23
       In Cameron, though, the complaint was supplemented with undisputed facts that

dispelled any notion that the defendant acted in a malicious way. 494 F.2d at 114. Here,

the record is unclear as to whether Defendants acted maliciously, with evil motive, or

with reckless callous indifference. The Court agrees with the Magistrate Judge’s analysis

that it is premature to dismiss Plaintiff’s punitive damages claim against Defendants at

this time.

       Based upon the de novo review of the record and all of the arguments and

submissions of the parties and the Court being otherwise duly advised in the premises,

the Court hereby enters the following:

                                         ORDER

       1.     Defendants’ objections (Doc. No. [67]) to Magistrate Judge Tony N.

Leung’s January 25, 2019 Report and Recommendation are OVERRULED.

       2.     Plaintiff’s objections (Doc. No. [70]) to Magistrate Judge Tony N. Leung’s

January 25, 2019 Report and Recommendation are OVERRULED.

       3.     Magistrate Judge Tony N. Leung’s January 25, 2019 Report and

Recommendation (Doc. No. [65]) is ADOPTED.

       4.     Defendants’ Motion to Dismiss Plaintiff’s Complaint (Doc. No. [24]) is

GRANTED IN PART and DENIED IN PART as follows:

              a.     Plaintiff’s claims for monetary damages against Defendants

       in their official capacities are DISMISSED WITHOUT PREJUDICE for

       lack of jurisdiction.




                                            24
        b.    Plaintiff’s claims based on the Minnesota Constitution are

DISMISSED WITH PREJUDICE.

        c.    Plaintiff’s official-capacity claims are DISMISSED

WITHOUT PREJUDICE.

        d.    Plaintiff’s First Amendment claims are DISMISSED

WITHOUT PREJDUICE, except for Plaintiff’s retaliation claims against

McGowan and Kosloski, including but not limited to Kosloski’s

participation in the search of Plaintiff’s room.

        e.    Plaintiff’s Fourth Amendment claims are DISMISSED

WITHOUT PREJUDICE, except as to Wyatt, Beavens, Shorter, and

Fischer based on the unclothed visual body searches on December 6 and 7,

2016.

        f.    Plaintiff’s Fourteenth Amendment claims are DISMISSED

WITHOUT PREJDUICE, except as to Wyatt, Beavens, Gianinni,

Fischer, Johnson, Brindamor, Aldrin, Lind, Goeglein, Korby, Schesso,

Shorter, Cowell, and Cellelo for procedural due process based on Plaintiff’s

placement in the HSA on December 6 and December 7, 2016.

        g.    Plaintiff’s supervisory claims are DISMISSED WITHOUT

PREJUDICE, except as to:

              (i)    Kosloski in connection with his First

        Amendment claims.




                                      25
                  (ii)   Johnson Piper, Richardson, Moser, Kniesel,

            Sadjak, Benoit, and Kosloski in connection with his

            Fourteenth Amendment procedural due process claims.

            h.    The request to strike Plaintiff’s request for punitive damages

      is DENIED WITHOUT PREJUDICE.

Dated: March 22, 2019           s/Donovan W. Frank
                                DONOVAN W. FRANK
                                United States District Judge




                                         26
